Citation Nr: 0703732	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  95-24 076A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Eligibility for VA dental treatment.

2.  Entitlement to service connection for residuals of dental 
trauma, including loss of front teeth and temporomandibular 
joint (TMJ) dysfunction.

3.  Entitlement to an increased disability evaluation for 
mechanical low back pain, currently evaluated as 20 percent 
disabling.

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss, right ear.

5.  Entitlement to service connection for a disability 
manifested by muscle and joint pain, claimed to include as 
due to herbicide exposure and/or as an undiagnosed illness 
incurred during the Persian Gulf War.

6.  Entitlement to service connection for a gastrointestinal 
disorder, claimed to include as an undiagnosed illness 
incurred during the Persian Gulf War.

7.  Entitlement to service connection for peripheral 
neuropathy, claimed to include as secondary to herbicide 
exposure.

8.  Entitlement to service connection for a right knee 
disorder.

9.  Entitlement to service connection for a left knee 
disorder.

10.  Entitlement to an effective date earlier than November 
13, 2002, for the grant of special monthly compensation 
benefits based on housebound status.

11.  Entitlement to specially adapted housing.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967, and from November 1990 to May 1991.  He also had Army 
National Guard service for various other periods of time from 
the early 1970s to 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  
In 1995, the Board remanded issues numbered 1 and 2 above 
(dental claims) for evidentiary development and RO 
adjudication.  

The right ear hearing loss service connection claim is 
reopened, but as noted below, it is remanded to the RO, via 
the Appeals Management Center, in Washington, D.C.  


FINDINGS OF FACT

1.  The record does not support a conclusion that the veteran 
had traumatic injury to the teeth, mouth, or oral cavity in 
service.  

2.  The veteran entered service with missing upper teeth #8 
and #9, with a partial bridge for those teeth, and received 
restorative treatment during service in the form of partial 
"facing" replacement for missing tooth #8 and insertion of 
a "flipper."   

3.  Claimed dental trauma residuals, to include TMJ 
dysfunction, are not shown to be etiologically related to 
active service.

4.  Mechanical low back pain is shown to be moderately 
disabling, and no more disabling than as characterized by 
moderate recurring intervertebral disc syndrome; and 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  

5.  Neither incapacitating episodes due to mechanical low 
back pain, nor ankylosis of the lumbosacral spine, is 
clinically demonstrated.  Range of motion of the 
thoracolumbar spine is not shown to be severely limited and 
not limited to 30 degrees for forward flexion based on 
clinical evidence dated from 1993 forward.  

6.  In July 1998, the veteran was notified of a June 1998 
rating decision determining that new and material evidence 
was not submitted to reopen a previously denied claim of 
service connection for right ear hearing loss.  No appeal was 
initiated.    

7.  A July 2003 rating decision reopened the claim for 
service connection for right ear hearing loss, but denied 
service connection.  The veteran then perfected an appeal to 
the Board.   

8.  Evidence added after June 1998, on the issue of service 
connection for right ear hearing loss, is neither cumulative 
nor redundant; relates to an unestablished fact needed to 
substantiate the claim; and raises a reasonable possibility 
of substantiating it.  

9.  Clinical evidence fails to demonstrate that the claimed 
muscle and joint pain, gastrointestinal disorder, peripheral 
neuropathy, and bilateral knee disorder, are etiologically 
related to active duty.      

10.  Claimed muscle and joint pain and gastrointestinal 
disorder are not shown to be undiagnosed illnesses or 
qualifying chronic disabilities associated with the veteran's 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; muscle and joint pain are not shown to 
be the result of presumed herbicide exposure.

11.  Peripheral neuropathy is not diagnosed within the 
governing presumptive period, and is not shown to be the 
result of presumed herbicide exposure.
  
12.  Arthritic changes in the knees are not clinically 
demonstrated within the governing presumptive period.  

13.  PTSD has been rated as 100 percent disabling effective 
January 5, 1995; the combined rating for non-PTSD service-
connected disabilities was not a minimum 60 percent before 
November 13, 2002.  

14.  The veteran is not shown to be substantially confined to 
his home or his immediate premises as a result of service-
connected disabilities; nor is he institutionalized or 
hospitalized.  

15.  The veteran does not have the loss of, or permanent loss 
of use of, either lower extremity.    


CONCLUSIONS OF LAW

1.  A dental disability, including TMJ dysfunction, was not 
incurred in, or aggravated by, active service, and criteria 
for entitlement to VA dental treatment are not met.  38 
U.S.C.A. §§ 1110, 1131, 1712 (West 1991); 38 C.F.R. §§ 3.381, 
3.382, 4.149, 17.120, 17.123 (1998); VAOPGCPREC 5-97 (62 Fed. 
Reg. 15,566 (1997).

2.  The criteria for an increased rating for mechanical low 
back pain are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5289, 5292, 5293, 5295 (2001), 5293 (2003), 
5235-5243 (2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

3.  The June 1998 rating decision that no new and material 
evidence was submitted to reopen a previously denied claim of 
entitlement to service connection for right ear hearing loss 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1999).

4.  New and material evidence has been submitted since June 
1998 on the issue of service connection for right ear hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).  

5.  The criteria for service connection for muscle and joint 
pain, gastrointestinal disorder, peripheral neuropathy, left 
knee disorder, and left knee disorder, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2006).

6.  The criteria for an effective date earlier than November 
13, 2002, for entitlement to special monthly compensation 
based on housebound status, are not met.  38 U.S.C.A. 
§§ 1114, 5110 (West 2002); 38 C.F.R. §§ 3.350, 3.400 (2006).    

7.  The criteria for entitlement to specially adapted housing 
are not met.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 
3.809 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dental Claims

The veteran contends that he suffered a dental injury during 
his first active duty period, in 1964 or 1965, in hand-to-
hand combat training when a rifle butt struck his mouth, 
resulting in lost upper front teeth.  Most recently, at the 
September 2006 hearing, he said the injury occurred in 1965.  
He reports that he was fitted with a "flipper," and that 
the "flipper" broke during his second active duty period.  
He further contends that the residuals of the initial injury 
became aggravated during the second active duty period such 
that he developed TMJ dysfunction.  He reported that he 
sought dental care within 90 days after the second period of 
active duty.  The record also includes private dental 
treatment records dated in mid-1991; that the veteran is 
missing upper front teeth #8 and #9 and has TMJ dysfunction; 
and it includes a private dentist's opinion that traumatic 
loss of teeth in active duty contributes to the TMJ 
dysfunction.  

Specific rules apply to disabilities resulting from dental 
disease or injury.  After the initiation of this claim, 
regulations pertaining to entitlement to service connection 
for dental disabilities were revised.  The revision, however, 
did not affect the types of dental disabilities for which 
service connection could be established.

According to regulations in effect before June 1999, each 
missing or defective tooth and each disease of the investing 
tissue was to be considered separately, and service 
connection could be granted for disease or injury of 
individual teeth and of the investing tissue, shown by 
evidence of having been incurred in or aggravated during 
service.  Pre-existing dental disorders were not to be found 
to have been aggravated by service merely because treatment 
was given during service.  As to each noncompensable service-
connected dental condition, a determination as to whether it 
was due to combat wound or other service trauma, or whether 
the veteran was a prisoner of war, was to be made.  Salivary 
deposits, malposed teeth with no pathology shown, extraction 
of third molars in the absence of disease following a 
reasonable period of service, and gingivitis were not to be 
service-connected.  Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis were not 
disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 38 
C.F.R. § 17.120 (now 38 C.F.R. § 17.160).  38 U.S.C.A. § 1712 
(West 1991); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1998).

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 54 
Fed. Reg. 30,393 (June 8, 1999).  With the amendment the 
reference in 38 C.F.R. § 3.149 (1996) regarding the 
disabilities for which compensation benefits were precluded 
was eliminated, and nearly identical language entered in 38 
C.F.R. § 3.381(a).  Section 3.381 continued to require a 
determination, when applicable, of whether the dental 
condition was due to combat or other service trauma, and 
whether the veteran had been a prisoner of war.  Section 
3.381 also was revised to provide that dental conditions 
could be service-connected for treatment purposes if they 
were shown in service after a period of 180 days.  
Additionally, 38 C.F.R. § 3.382 was eliminated in its 
entirety.  The end result is that service connection for 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment, if 
they are manifested after 180 days of service, in accordance 
with 38 C.F.R. § 17.161 (2006).

Veterans with a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans with a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability (Class 
II(a)).  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.123 
(1998); 38 C.F.R. § 17.161 (2006).  For the purpose of 
determining whether a veteran has Class II(a) eligibility for 
dental care under 38 C.F.R. § 17.123 or 38 C.F.R. § 17.161, 
the term "service trauma" does not include the intended 
effects of treatment provided during service, and such 
treatment includes fillings, bridges, and tooth extraction.  
VAOPGCPREC 5-97 (62 Fed. Reg. 15,566 (1997)).  

Service medical records from the first active duty period do 
not document any report of traumatic injury to the mouth, 
jaw, or oral cavity consistent with the veteran's contention.  
The veteran's earlier statements appear to have been that his 
original teeth were "knocked out" in service in the 1960s.  
However, at the Board hearing in September 2006, he reported 
that he had had a "bridge" for the front teeth that was 
"knocked out."  Also, in March 1998, he said that he did 
not lose any teeth as a result of the purported rifle butt 
injury, not reflected in the service medical records; rather, 
he said that the incident "broke" his "bridge."  The 
service medical records are consistent to the extent he 
states he had had a bridge, as a March 1964 enlistment 
medical examination report notes an upper bridge.  Dental 
care records dated in April 1964 - merely weeks after 
commencement of active duty - indicate that upper teeth #8 
and #9 are missing.  He had "[f]acing replaced on partial on 
#8" in November 1964.  He had a "flipper" fitted in May 
1965.  Noted in the August 1981 examination report was 
"absent maxillary teeth"; missing upper teeth #8 and #9 are 
noted in the April 1991 separation medical examination 
report.  Thus, based on the service medical records, the 
Board cannot conclude that the veteran suffered a traumatic 
dental injury in service that resulted in loss of teeth; 
rather, it indicates that some teeth were missing when he 
began active duty.  

As stated, governing regulations do not permit service 
connection for replaceable missing teeth, which was the case 
here as a bridge had been present on enlistment to replace 
missing teeth, and mere evidence of in-service treatment for 
those missing teeth cannot be the basis for service 
connection.  The record indicates that the veteran had a 
partial facing placement and was fitted with a "flipper," 
but not that that was accomplished due to physical injury.  
On this point, the Board has considered the service medical 
records to ascertain whether there might be evidence tending 
to corroborate the injury as alleged (such as bleeding gums 
or cut lip area due to physical injury) even if the dental 
care records alone might not specifically document the 
purported rifle butt injury.  With respect to the veteran's 
report, in January 1967, of "crackling" noise in the right 
jaw, that, without more, is not proof that teeth were lost in 
active duty, in light of evidence of partial denture 
placement before active duty.  

Nor is the 1967 report of "crackling" noise satisfactory 
proof that TMJ disorder itself was incurred in service for 
the purposes of service connection.  First, the service 
medical records do not document a clinical finding of TMJ 
dysfunction.  Also, as noted earlier, they do not 
specifically document a traumatic injury.  Post-service 
private dental care records, dated in 1991, do, however, 
reflect complaints of clicking and popping noise and history 
of jaw pain.  

In March 1992, a private dentist did not explicitly opine 
that in-service injury is the cause of TMJ dysfunction, but 
he did note the veteran's reported history, not consistent 
with the service medical records, that a rifle butt injury 
knocked out teeth, and that lack of "anterior guidance" 
contributes to TMJ dysfunction.  Later, in September 1992, 
that dentist opined that the veteran's "TMJ problems" 
"could be related" to lost upper front teeth due to in-
service trauma.  It appears that he might have given such 
opinion at the veteran's request (the dentist hand-wrote it 
on a VA Form 9), but more importantly, it was based on the 
assumption of the occurrence of such injury, which, as 
explained, is not documented, and thus, the opinion is 
marginally reliable.  For the same reason, to the extent that 
VA clinical records (see, e.g., February 1993 record) and the 
April 1995 VA dental examination report reflect a similar 
impression based on reported history that TMJ problems may be 
secondary to in-service trauma, they are not reliable or 
probative evidence on etiology on service connection.  

Consistent with a January 1995 remand order, in September 
1995, the Chief of Dental Service of a VA medical center, who 
had considered the veteran's medical history, concluded that 
the crackling noise reported in January 1967 is "probably 
indicative of early TMJ problems," although that service 
medical record states that the veteran was in no apparent 
distress when seen in January 1967 and there is no evidence 
of TMJ distress itself during active duty.  The examiner 
noted that TMJ "noise" does not always lead to TMJ 
"distress," and that the existence of TMJ distress during 
service would be the determining factor rather than TMJ 
"noise."  He further noted that, in April 1964, the veteran 
had had serviceable upper partial denture replaced for 
missing upper teeth #8 and #9, and that is evidence that 
those teeth were not lost by injury as claimed, noting that 
the service medical records do not actually document any such 
injury.  The Board finds this opinion most probative and 
consistent with the evidence of record.  It is highly 
negative and does not support service connection for claimed 
dental injury residuals, including TMJ dysfunction.

Based on the foregoing, the preponderance of the evidence is 
against service connection for dental trauma residuals.  
There is no reasonable doubt for resolution.  38 U.S.C.A. 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).  

Nor is the veteran eligible for treatment.  The regulation in 
38 C.F.R. § 4.149 (1998) provides that conditions like 
treatable carious teeth or replaceable missing teeth are not 
deemed disabling conditions may be service-connected solely 
for the purpose of determining entitlement to examinations or 
treatment under 38 C.F.R. §§ 17.120 or 17.123.  As the Board 
has concluded that service connection is not warranted for 
the claimed dental trauma residuals, there is no legal basis 
for eligibility for treatment.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

II.  Increased Rating - Mechanical Low Back Pain

Preliminary Matters 

An August 1992 rating decision granted service connection for 
mechanical low back pain and assigned an initial 10 percent 
rating effective May 11, 1991.  That rating assignment was 
confirmed in July 1995.  In August 1995, the veteran filed 
statements in which he did not specifically indicate 
disagreement with the July 1995 back disability rating 
determination, but he did list various medical problems, 
including back pain, and stated he desires a compensation and 
pension examination, although not specific to his low back 
disability.  The RO did not construe those items as a valid 
NOD.      

Then, in December 1997, the veteran submitted a statement 
which the RO construed was a claim seeking a higher rating 
for the low back disability.  That claim was denied in an 
October 1999 rating decision, which was sent to the veteran 
on October 29, 1999, with notice of his appeal rights.  On 
November 1, 1999, the RO issued a Supplemental Statement of 
the Case (SSOC) addressing various issues, including the 
rating for mechanical low back pain.  The veteran then filed 
a Form 9 in January 2000, in which he discussed various 
problems, including his back pain, which reasonably could be 
construed as a timely NOD on the October 1999 rating decision 
on the mechanical low back pain increased rating claim.  
Then, the RO issued a May 2000 SSOC concerning the low back 
disability along with 15 other issues.  Subsequently, the RO 
issued additional SSOCs that include the issue, dated in 
September 2003 and in November 2004.  Then, in November 2004, 
the RO issued a rating decision assigning a 20 percent rating 
for mechanical low back pain, effective November 19, 1993.  
Then, the RO issued additional SSOCs including the issue in 
April 2005 and in March 2006.  

Based on the above, there appear to be procedural problems, 
but the Board determines, as the RO has done, that the issue 
is properly before the Board for appellate review.  Given, in 
particular, the extremely lengthy appeal period here, 
deferral based on certain apparent procedural problems would 
merely delay adjudication further and would not benefit the 
veteran.  The veteran and his representative have expressed 
desire for appellate review of this claim.  Also, as the RO 
has assigned a 20 percent rating effective November 19, 1993; 
the veteran presently contends that a rating higher than that 
is warranted; there is no issue before the Board on the 10 
percent rating in effect from May 11, 1991 to November 18, 
1993; and the Board is considering a rating (or staged 
ratings, as warranted) higher than that since November 19, 
1993 (see Fenderson v. West, 12 Vet. App. 119, 126 (1999)), 
there is no prejudice to the claim based on the Board's 
finding herein that it has jurisdiction to decide the claim.  

Consideration of staged ratings also is appropriate here in 
light of revision of spine rating criteria since then.  Thus, 
the Board should first decide whether application of the 
revised criteria would result in impermissible retroactivity, 
and ensure that such application does not extinguish any 
rights or benefits the claimant had before the revision.  
VAOPGCPREC 7-2003 (Nov. 19, 2003), 69 Fed. Reg. 25,179 
(2004).  If the revised criteria are more favorable, then 
implementation thereof cannot be earlier than the effective 
date of revision.  38 U.S.C.A. § 5110(g).  If the old 
criteria are more favorable, then VA can apply them, but only 
through the period up to the effective date of the revision.  

Of the spine disability rating criteria in effect since 1993, 
before revision (see 38 C.F.R. § 4.71a (2001), Diagnostic 
Codes 5289 (lumbar spine ankylosis), 5292 (lumbar spine 
limitation of motion), 5293 (intervertebral disc syndrome), 
and 5295 (lumbosacral strain) may be applicable here.  Of 
those, the next higher rating of 40 percent could be assigned 
with evidence of favorable ankylosis (5289), severe 
limitation of motion (5292), severe intervertebral disc 
syndrome with recurring attacks with intermittent relief 
(5293), or severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion (5295).    

The regulation effective September 23, 2002 (67 Fed. Reg. 
54,345-54,349 (2002)), which revised Diagnostic Code 5293 
(see 38 C.F.R. § 4.71a (2003)), provided that a 40 percent 
rating could be assigned with evidence of incapacitating 
episodes due to intervertebral disc syndrome, having a total 
duration of minimum 4 weeks, but less than 6 weeks, during 
the past 12 months, or, by combining under 38 C.F.R. § 4.25 
separate evaluations of chronic orthopedic and neurologic 
manifestations for all other disabilities, whichever method 
results in a higher rating.  An "incapacitating episode" is 
defined, in Note (1) to Diagnostic Code 5293, as a "period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician."  

Current rating criteria, effective September 26, 2003 (68 
Fed. Reg. 51,454-51,458 (2003)), are found in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  Other than in a 
case where intervertebral disc syndrome is involved, in which 
case clinical evidence of whether or not the veteran has 
incapacitating episodes as a result of service-connected 
disability would be the key determinative factor (see current 
Diagnostic Code 5243; discussion above), the new criteria, in 
essence, evaluate spinal disability based on limitation of 
motion as measured in degrees in relation to the normal range 
of motion for the spinal area affected (cervical, 
thoracolumbar), and as well, require evaluate on based on 
neurological deficit (to include bowel and bladder 
impairment) associated with the spinal disability.  The next 
higher rating of 40 percent requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.

Clinical evidence dated during the relevant time period do 
not described the veteran's lumbar spine as ankylosed, or 
otherwise fixed or immobile, or the like, to indicate a 
clinical finding of ankylosis.  In fact, as recently as in 
May 2006, a VA examiner noted that there is no ankylosis of 
the thoracolumbar spine; as long ago as in April 1995, a VA 
examiner said there are no fixed postural deformities in the 
spine.  Therefore, a higher rating is not warranted under old 
Diagnostic Code 5289 or current spine rating criteria based 
on ankylosis.

As for limitation of motion, normal range of motion of the 
thoracolumbar spine are: zero to 90 degrees for forward 
flexion; zero to 30 degrees for extension; zero to 30 degrees 
for lateral flexion, left and right; and zero to 30 degrees 
for lateral rotation, left and right.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006), Note (2), and Plate V 
diagrams.  Private clinical records dated in March 2005 
reflect a finding of "full" range of motion in the back.  
As of a February 2004 VA examination, flexion was to 45 
degrees; extension was to 20 degrees; lateral bending was to 
a normal 30 degrees bilaterally; and rotation was to 15 
degrees bilaterally.  On VA examination in June 1999, the 
veteran was able to forward-flex until his fingers reached 8 
inches from the floor; lumbar extension was to 25 degrees; 
lateral bending was to 20 degrees.  On VA examination in June 
1996, forward flexion was to 70 degrees; extension was to 20 
degrees; lateral bending was to 20 degrees, side to side; and 
rotation was to 20 degrees.  The April 1995 VA examination 
report reflects flexion to 60 degrees; extension to 20 
degrees; bilateral lateral bending to 30 degrees; bilateral 
rotation to 30 degrees.  Even much earlier, as noted in 
November 1993 VA outpatient care record, the veteran's low 
back spine range of motion measurements were 60 degrees for 
flexion, 30 degrees for extension, 45 degrees for rotation, 
and 45 degrees for lateral bending.  The above findings 
reflect various degrees of limitation at various times.  
However, none of the findings supports a 40 percent rating 
based on current criteria as forward flexion is, and has 
been, possible beyond 30 degrees, and to a much higher degree 
than that at times.    

Also, based on the foregoing, the Board does not find that 
the disability is "severe" such that the maximum 30 percent 
rating is warranted under old Diagnostic Code 5292.  While 
that regulation did not specify what objective findings would 
be deemed "severe," the current criteria do provide 
specific measurements commensurate to the extent of limited 
motion.  In the Board's view, multiple results spanning well 
over a decade fail to demonstrate an extent of limitation of 
motion that could be commensurate to the maximum permissible 
rating.  

With respect to intervertebral disc syndrome (old 5293), 
clinical evidence of diagnosed intervertebral disc syndrome 
characterized as severe, with recurring attacks and with 
intermittent relief, is not demonstrated.  As recently as in 
May 2006, a VA examiner noted negative findings as to left 
and right lumbar sacrospinalis, although with moderate spasms 
and mild degree of pain with motion, but that these 
manifestations do not affect gait or cause abnormal spinal 
contour.  

Nor does the clinical evidence show a finding of severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, to warrant a higher rating under old 
Diagnostic Code 5295.  The mechanical low back pain 
disability itself is not clinically noted as severe, and 
arthritis itself is not service-connected.  Also, other 
manifestations like Goldthwaite's sign or listing of the 
whole spine to opposite side, are not shown.  These 
considerations, viewed along with the range of motion 
measurements, do not warrant an increased based on "severe" 
lumbosacral strain.   

Nor does the clinical evidence dated in 1993, forward, 
reflect medical determination that the veteran has had any 
incapacitating episodes consistent with the definition in the 
regulation, much less for a minimum 4 weeks, nor that he was 
ordered by a doctor or other medical professional to remain 
confined due to severity of low back symptoms.  Therefore, a 
higher rating is not warranted under revised Diagnostic Code 
5293 or current spine rating criteria based on incapacitating 
episodes.      

Nor is a higher rating supported based on clinical evidence 
of neurological deficit deemed specifically associated with 
the service-connected low back disability.  As recently as in 
May 2006, the veteran reported to a VA examiner that he did 
not have urinary voiding problems.  An April 2005 VA 
examination report reflects negative finding as to "problems 
with urine and bowels" associated with the lumbar 
disability.  A February 2005 VA rheumatology consult record 
reflects negative neurological findings.  A February 2004 VA 
examination report also reflects negative finding as to 
neurological deficit associated with the lumbar disability.  
Even as long ago as in June 1996 (VA examination), 
neurological findings were normal with respect to the lumbar 
spine; nor does the April 1995 VA examination report reflect 
abnormal neurological findings associated with the lumbar 
disability.    Therefore, neither Diagnostic Code 5293, as 
revised effective September 23, 2002, nor current Diagnostic 
Code 5243 (2006), may be the basis for a higher rating.      

Finally, based on the above, and lack of other clinical 
evidence of additional functional impairment specifically due 
to the mechanical low back pain, the Board does not find 
basis for a more favorable evaluation under other law and 
regulations.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  On this point, the 
Board notes the veteran's repeated reports of chronic pain, 
his primary complaint as to the disability at issue.  
However, functional impairment due to pain must be adequately 
supported by clinical evidence, and the Board does not find 
that the record supports a finding of disability more 
significant than as shown objectively as discussed above.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, 
the preponderance of the evidence is against a higher rating, 
and there is no reasonable doubt to be resolved.  38 C.F.R. 
§ 4.3 (2006). 

III.  New and Material Evidence - Right Ear Hearing Loss

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and an appeal is 
then perfected.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104(a), 20.200, 20.201, 20.202, 20.302, 20.1103.  If a 
claim for service connection has been previously denied and 
that decision is final, then the claim can be reopened and 
considered.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New and material evidence is existing evidence not previously 
submitted and which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006); see Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence submitted to reopen is generally presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) 
(per curiam).  All evidence received since the last final 
disallowance is considered.  Evans, 9 Vet. App. at 283.

The instant appeal arises from a July 2003 RO decision 
concluding that, while there is new evidence in the form of 
contemporaneous clinical records of right ear hearing loss to 
reopen the previously denied right ear hearing loss claim, 
the record still does not support a grant on the merits of 
the claim. 
 
The record reflects an RO denial of service connection for 
right ear hearing loss in August 1992.  On October 8, 1992, 
the veteran was notified of the decision and of his appeal 
rights.  He did not initiate an appeal.  In 1998, he sought 
to reopen the claim.  A June 1998 rating decision determined 
that new and material evidence was not submitted to reopen 
the claim of service connection for right ear hearing loss.  
A July 2, 1998 letter notified the veteran of the decision 
and of his appeal rights.  He did not file written 
communication that can be construed as a valid NOD to the 
1998 decision.  In November 2002, he sought to reopen the 
claim.  A July 2003 rating decision reopened the claim, but 
denied it on its merits.  The veteran perfected an appeal.      

Based on the above, the June 1998 rating decision is the last 
final RO decision on the issue of service connection for 
right ear hearing loss.  New and material evidence must have 
been received before the claim can be reopened.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).      

New and material evidence was added to the record after June 
1998.  The prior denial was based primarily on lack of 
evidence, to date, of right ear hearing loss disability as 
defined in the governing regulation.  The evidence added 
since then includes recent diagnosis of right ear hearing 
loss disability for VA purposes.  See 38 C.F.R. § 3.385; 
March 2005 VA audiology examination report.  Thus, the new 
evidence is material as it addresses one service connection 
criterion.  

Based on the foregoing, the Board concludes that new and 
material evidence has been added to the record after June 
1998.  Thus, there is basis to reopen the claim.  The appeal 
is granted only to that extent.  The reopened claim will be 
remanded for evidentiary development, the bases for which are 
in the remand order, below.    

Finally, the Board need not now decide whether VA complied 
with duties to notify, including that consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and to assist, on whether 
new and material evidence has been received to reopen the 
claim.  As the Board is taking favorable action on that issue 
by reopening the claim, any deficiency in such duties 
specific to the new and material evidence issue is harmless 
error.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
38 C.F.R. § 20.1102 (2006). 

IV.  Service Connection - Muscle/Joint Pain; 
Gastrointestinal Disorder; Peripheral Neuropathy; Knees

The veteran contends that he has joint and muscular pain 
associated with Vietnam service, to include herbicide 
exposure in Vietnam, and/or Gulf War service.  He believes 
that his gastrointestinal ailment is the result of Gulf War 
service.  He contends that he jumped off a truck and landed 
on his knees during the Gulf War.  However, he also reports 
that he has had knee pain since Vietnam.  He believes 
peripheral neuropathy may be associated with herbicide 
exposure.  

First, the veteran served in the Republic of Vietnam from 
April 28, 1966 to January 20, 1967.  He is presumed to have 
had herbicide exposure, and the last date of presumed 
exposure is January 20, 1967.  There is no contrary evidence 
to indicate he was not so exposed.  38 C.F.R. § 3.307(a)(6).  
Service connection may be granted on a presumptive basis for 
peripheral neuropathy manifested to a minimum degree of 10 
percent within one year after the last date of exposure.  
38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e).  The record does 
not reflect diagnosis of peripheral neuropathy with minimum 
degree of manifestation on or before January 20, 1968.  Thus, 
presumptive service connection cannot be granted for 
peripheral neuropathy on presumed herbicide exposure.   

Nor does the record otherwise indicate that peripheral 
neuropathy is the result of herbicide exposure in Vietnam, or 
was otherwise the result of active service (direct service 
connection).  That determination must be made by a medical 
doctor or other professional qualified to render an opinion 
on the etiology thereof.  38 C.F.R. § 3.303 (2006); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992) (lay evidence 
is acceptable to prove the occurrence of an injury during 
active duty or symptomatology over a period of time when 
symptomatology is within the purview of, or may be readily 
recognized by, laypersons, it does not prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.).  

On this issue, the Board notes the September 1996 statement 
of Dr. Gungor, who said: "I have information from the 
Department of Veteran[s] Affairs which states that [the 
veteran] is most likely having peripheral neuropathy based on 
exposure to herbicides and I believe these symptoms 
[apparently referring to the veteran's reported history of 
intermittent numbness in his feet and hands] would very much 
explain this diagnosis."  The Board does not find that 
service connection is warranted based on this statement.  
First, it is unclear to what VA "information" he refers; 
the record does not reflect VA adjudication that the veteran 
has peripheral neuropathy that has been deemed etiologically 
related to herbicide exposure.  Perhaps the doctor was 
referring to presumptive service connection provisions based 
on herbicide exposure, which could have been relayed to him 
by the veteran.  But, as explained above, for a grant of 
service connection based on those criteria, there must have 
been a diagnosis and manifestation to a compensable degree 
within a year after the last date of exposure, not shown 
here.   Second, Dr. Gungor does not appear to have made an 
independent determination, based on clinical evidence, that 
the veteran does have peripheral neuropathy directly related 
to presumed herbicide exposure.  Rather, he summarily 
concluded that, based on apparent mistaken assumption that VA 
had so determined that the veteran has peripheral neuropathy 
deemed associated with herbicide exposure, that that 
determination "very much" is sound.  

Then, in September 1997, Dr. Gungor said that he 
"believe[s]" that peripheral neuropathy is "secondary to 
[the veteran's] involvement in Viet Nam and the Gulf War," 
without further explanation as to why, other than based on 
reported history to that effect, as the record elsewhere 
reflect the veteran's multiple statements to that effect.  
Later, in April 1999, Dr. Gungor states that peripheral 
neuropathy "most likely" became aggravated during the Gulf 
War service, without explanation as to the clinical bases for 
that statement.  He merely states the history of extremity 
pain as reported by the veteran and then concludes that, 
because the veteran states that he still has such pain, the 
veteran must have peripheral neuropathy aggravated by Gulf 
War service.  Later, in a statement dated in May 2000, he 
said that he "strongly believe[s]" that neuropathy is 
secondary to herbicide exposure, again, without explanation, 
in terms of clinical evidence, as to why.  The Board does not 
find these statements, singly or collectively, sufficient 
evidence to etiologically link the claimed peripheral 
neuropathy to active duty, including Gulf War service.

In October 2000, the veteran underwent a VA neurology 
examination.  The examiner noted that the veteran is not 
likely to have peripheral neuropathy "in the face of 
markedly increased reflexes at his knees and ankles."  This 
evidence is highly probative, as it cites clinical evidence, 
obtained after Dr. Gungor gave his opinions, as to reflex 
testing results that do not support the diagnosis.  In 
contrast, Dr. Gungor's conclusory etiology opinion does not 
specifically address objective bases for concluding that the 
veteran has peripheral neuropathy, other than considering the 
veteran's report to that effect.     

With respect to the claimed knee disabilities, presumptive 
service connection cannot be granted therefor to the extent 
the veteran now has degenerative or arthritic changes in the 
knees, as presumptive service for arthritis requires 
manifestation thereof to a minimum degree of 10 percent 
within a year after active duty.  38 C.F.R.  §§ 3.307, 
3.309(a).  The record does not reflect evidence of diagnosis 
of arthritic knees within the presumptive period following 
either active duty period.  The veteran's active duty service 
medical records do not reflect diagnosis of chronic knee 
abnormality, or complaints of knee problems.  About a year 
after discharge from the second active duty period, the 
veteran complained of knee pain, and within a few years after 
that discharge, was diagnosed with patellofemoral syndrome, 
upon complaints of bilateral knee pain.  See, e.g., April 
1993 VA clinical record.  Private clinical records dated as 
recently as in March 2005 reflect a diagnosis of bilateral 
patellofemoral chondromalacia resulting in patellofemoral 
pain syndrome in the knees.    

The record also does not reflect satisfactory clinical 
evidence that that the claimed knee abnormality is 
etiologically related to active duty.  On this issue, while 
the veteran stated he fell on both knees in service in 1991, 
the service medical records do not support a conclusion as to 
manifestation of a chronic knee malady in service. 

Further, in a June 1998 statement, Dr. Gungor concludes 
summarily, and based on the veteran's reported history of 
chronic knee pain: "This pain [referring to reported knee 
pain] bothering him since he went to Saudi Arabia and since 
all other joints are bothering him too, back is bothering him 
since he was in Saudi Arabia too.  In my opinion, the 
condition is aggravated by going to Saudi Arabia."  In 
another statement, also dated in June 1998, but handwritten, 
Dr. Gungor basically repeated, in substance, that quoted 
above.  The statements are entirely conclusory, and appear to 
have been based mostly, if not entirely, on reported history, 
and at the veteran's request.  Moreover, the doctor does not 
actually state what the diagnosed malady is, as opposed to 
reports of chronic pain, and then concludes that pain itself 
was aggravated.  The Board does not find it adequate clinical 
evidence to grant service connection.  The marginal probative 
value of Dr. Gungor's statements is reduced further as the 
record also contains clinical evidence suggesting that 
civilian job injury might have bearing on the issue of 
etiology of present complaints of knee plain, particularly as 
to the left knee, which the doctor does not take into 
account.  

The above presumptive service connection provisions in 
38 C.F.R. §§ 3.307 and 3.309(a) also cannot result in a 
favorable decision for the claimed gastrointestinal disorder, 
because the provisions apply only to peptic (gastric or 
duodenal) ulcers, and the record reflects that the veteran 
has gastroesophageal reflux disease and associated 
manifestations, but not specifically peptic ulcer diagnosed 
within the governing presumptive period.  Nor is direct 
service connection permissible for the claimed 
gastrointestinal disorder due to lack of clinical evidence of 
etiological link between it and active duty.  Rather, VA 
clinical records from the mid-1990s reflect diagnoses of 
antral and duodenal erosions likely due to use of anti-
inflammatory medication.  Dr. S. Lubar said, in April 1996, 
that the erosions are superficial or temporary findings due 
to the use of anti-inflammatory drugs.  Also, a November 1995 
VA "intestines" examination report reflects a similar 
conclusion to the extent the gastric erosions were attributed 
to the use of ibuprofen.  (The veteran had claimed, and was 
denied, service connection for gastrointestinal disorder 
secondary to anti-inflammatory drug use.  See April 1996 
rating decision.)  Also, an April 1995 VA medical examination 
report reflects a diagnosis of abdominal pain, but the 
examiner concluded that it likely is associated with 
occasional upset stomach.        

With respect to multiple joint and muscle pain and the 
contention that gastrointestinal disorder is a Gulf War-
related undiagnosed illness, under legislation specific to 
Persian Gulf War veterans, service connection may be 
established for a qualifying chronic disability resulting 
from an undiagnosed illness which became manifest during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more during a specific presumption period.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1)(i).  Effective March 1, 2002, 
Section 202 of the Veterans Education and Benefits Expansion 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001), 
amended 38 U.S.C. § 1117 to expand the presumptive period to 
September 30, 2011.  VBA Fast Letter 02-04 (January 17, 
2002); 38 U.S.C. § 1117.

Under 38 U.S.C.A. § 1117(a)(2) and 38 C.F.R. § 
3.317(a)(2)(i), "qualifying chronic disability" means a 
chronic disability resulting from any of the following (or 
any combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service connection.  

Among the requirements for service connection for a 
disability due to an undiagnosed illness is that such 
disability, by history, physical examination, and laboratory 
tests, cannot be attributed to any known clinical diagnosis.  
See 38 C.F.R. § 3.317(a)(1)(ii).  There must be no 
affirmative evidence that relates the undiagnosed illness to 
a cause other than being in the Southwest Asia Theater of 
operations during the Persian Gulf War.  See 38 C.F.R. § 
3.317(c).  If signs or symptoms have been attributed to a 
known clinical diagnosis in the particular case being 
considered, service connection cannot be granted under 
specific provisions pertaining to Gulf War veterans.  
VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b).  
There must be objective signs that are perceptible to an 
examining physician and other nonmedical indicators that are 
capable of independent verification.  There must be a minimum 
six-month period of chronicity.  38 C.F.R. § 3.317(a)(2)(3).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Gulf War and the onset of the illness; or if there 
is affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(c).

The veteran served in the Southwest Asia theater of 
operations from January to April 1991, and thus, he qualifies 
for consideration for presumptive service connection for 
disabilities resulting from undiagnosed illness or 
unexplained chronic multi-symptom illness, even though his 
service medical records do not reflect treatment for various 
problems he has complained of after discharge and which he 
now attributes to Gulf War service, to include muscle and 
joint pain, including knee joints and stomach problems 
generally.  Also, there appear to be some inconsistencies to 
the extent that he contends that these problems indicate an 
undiagnosed Gulf War illness or chronic multi-symptom illness 
that began after the Gulf War service, as he also said (see, 
e.g., October 1994 VA clinical record) that he had joint 
pain, in particular, as early as the 1960s, after his Vietnam 
tour of duty.  

Also, a review of the extensive claim filing and adjudication 
history reflects that, aside from the present Gulf War claim, 
the veteran unsuccessfully sought service connection for 
various ailments separately claimed, like headaches; 
conditions concerning both hips, neck, left shoulder, wrists, 
sinusitis; and nausea, the manifestations and complaints 
about which appear to overlap with respect to the present 
Gulf War claims.  Service connection is in effect for 
mechanical low back pain; cervical spondylosis with cord 
compression and degenerative joint disease, status post 
cervical fusion at C3-4; bilateral lower extremity weakness 
with radicular symptomatology secondary to cervical 
spondylosis; bilateral upper extremity weakness secondary to 
cervical spondylosis; tendonitis, right shoulder rotator 
cuff, and right acromioclavicular joint with separation, 
postoperative; right elbow arthritis with cubital tunnel 
syndrome; and history of left elbow injury with cubital 
tunnel syndrome.  Given such history, there is some basis to 
suggest that present complaints of muscle and joint pain, in 
particular, could be associated, to some extent, with various 
disabilities for which service connection already has been 
denied, although not specifically based on the contention 
they are Gulf War-related, or which are encompassed within 
the disabilities that are service-connected.        

Nonetheless, diagnosis of reflux disease and associated 
manifestations precludes service connection for the claimed 
gastrointestinal disorder as an undiagnosed illness.  As 
explained, a cause for the complaints was identified.  The 
same analysis applies with respect to patellofemoral pain 
syndrome.  As well, to the extent that complaints of muscular 
or joint pain affect part of the body for which known 
diagnoses are in effect, including the cervical and lumbar 
spines, upper and lower extremity weakness, right shoulder 
disability, right elbow arthritis, and left elbow cubital 
tunnel syndrome, they cannot support the Gulf War claim as 
they are not "unexplained" or "undiagnosed" problems.  

In October 1993, the veteran underwent a Persian Gulf War 
registry examination, which resulted in diagnoses of, in 
pertinent part, "rule out" peptic ulcer, NSAID-induced; 
inflammation of ulnar nerve; chronic fatigue; degenerative 
joint and back disease; and right acromioclavicular joint 
disease, degenerative, status post distal right clavical 
resection and excision of right coraco-acromial ligament.  

A VA clinical record dated in October 1994 reflects a 
diagnosis of chronic multi-joint pain, deemed "possibly" 
multi-joint osteoarthritis, based on the veteran's reported 
history.  In January 1995, a VA doctor diagnosed chronic pain 
syndrome based on reported history of pain, but concluded 
that there is no identifiable physical pathology to account 
for those complaints; he stated that the veteran's 
"behavioral and compensation related factors may play a role 
in his pain syndrome."  

In February 1995, Dr. Gungor diagnosed chronic pain syndrome 
based on the veteran's reported history of chronic multiple 
joint pain, but he said: "No identifiable cause found for  . 
. .  the widespread pain complaints."  He also underwent an 
Agent Orange registry examination, in July 1995, which 
resulted in a diagnosis of probable fibromyalgia superimposed 
on prior musculoskeletal disorders.  Dr. Gungor referred to 
that examination report, and merely said, in September 1996, 
that he "agrees" with that diagnosis, but without 
explanation of his rationale for his concurrence.  However, a 
June 1996 VA examination resulted a conclusion that a 
diagnosis of fibromyalgia is not warranted, as the examiner 
said that such diagnosis requires a combination of 
generalized aches, tender points, stiffness, and fatigue, and 
that, while the veteran has a history of extensive soft 
tissue injuries, his symptoms are "better reviewed as 
sequelae after multiple traumas."  

In 1998, a VA medical doctor diagnosed the veteran with 
"multiple joint pain c/o, not completely explained by DJD 
[degenerative joint disease]," but without explanation or 
further discussion as to what other cause(s) might be or 
factors might be pertinent on etiology.  A February 2004 VA 
examination report documents a conclusion that there is no 
definite clinical evidence supporting a diagnosis of 
fibromyalgia.  

Again, to the extent that the above history does identify 
likely or possible cause(s) of complaints chronic pain, to 
include arthritis, history of injury, and behavioral and 
compensation factors, the claimed disability cannot be deemed 
undiagnosed illness, or chronic, unexplained multi-symptom 
illness.  With respect to the latter, the June 1996 record is 
particularly probative as it discusses the lack of common 
manifestations specific to a fibromyalgia diagnosis as long 
ago as in 1996, and as well, offers an explanation that the 
veteran's medical history suggests the complaints may be 
related to identified causes.  The February 2004 VA clinical 
findings lend the 1996 determination more probative value.  
Moreover, while the veteran has complained of 
gastrointestinal symptoms, those symptoms have been 
attributed to gastrointestinal distress and to reflux 
problems, and not deemed associated with an unexplained 
chronic multi-symptom illness.     

Notwithstanding the above, the veteran may establish service 
connection for any of the claimed disabilities with evidence 
of direct cause-effect relationship between active duty and 
the disabilities.  38 C.F.R. § 3.303.  See also 38 C.F.R. 
§ 3.303(d) (service connection may be granted based on 
clinical evidence after service indicating etiological link 
between the post-service diagnosis and active duty).  That 
issue is medical in nature and must be addressed by a doctor 
or other qualified professional.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Post-service clinical evidence of record does 
not present satisfactory clinical evidence of a direct cause-
effect link between active service and the claimed 
disabilities.  To the extent Dr. Gungor addressed the issue 
of etiology of joint pain in his 1998 statement, the Board 
has explained above why it finds that statement less than 
satisfactory.  

Based on the above, the Board concludes that the 
preponderance of the evidence is against the claim.  There is 
no reasonable doubt for resolution.  38 C.F.R. § 3.102.


V.  Earlier Effective Date - Housebound Benefits

In this case, the veteran did not actually file a claim 
specifically seeking compensation based on housebound status.  
Rather, the RO, on its own, granted the benefits, effective 
November 13, 2002, as it determined that the veteran met the 
requirements for those benefits, effective that date, 
coincident to rating action taken in November 2004.  In 
pertinent part, the November 2004 rating decision resulted in 
the following increased ratings: post-traumatic stress 
disorder (PTSD), from 50 to 100 percent effective January 5, 
1995; mechanical lower back pain, from 10 to 20 percent 
effective November 19, 1993; history of left elbow injury 
with cubital tunnel syndrome, from noncompensable to 10 
percent effective June 7, 1999; and the grant of service 
connection for tinnitus, with a 10 percent rating effective 
November 13, 2002.  A December 22, 2004 letter notified the 
veteran of the decision and of his appeal rights.   

The record does not reflect communication from the veteran or 
his representative received within a year after notice of the 
December 2004 decision that reasonably could be construed as 
a NOD to that decision.  Rather, in March 2006, the veteran 
filed Form 21-4138, in which he said, among other things: "I 
was granted special compensation in 2004 and I would also 
like the VA to consider granting me this special compensation 
back to the date that I was granted IU, in 1995."  In May 
2006, the RO denied an effective date earlier than November 
13, 2002, for the grant of housebound benefits.  The veteran 
then perfected an appeal.  As reflected in his June 2006 NOD 
to the May 2006 decision and his in July 2006 VA Form 9, the 
veteran essentially contends that an earlier effective date 
should be granted beginning January 5, 1995, as that was the 
date on which TDIU became effective.  With no timely 
initiation of appeal on the December 2004 rating decision on 
the issue of grant of housebound benefits effective November 
13, 2002, that decision is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.                  

Special monthly compensation may be paid at the 
"housebound" rate if a veteran has a single service-
connected disability rated as 100 percent, and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, 
or, (2) is permanently housebound by reason of service-
connected disability or disabilities.  The "permanently 
housebound" criteria are met when the veteran is 
substantially confined to his home and its immediate premises 
as a result of service-connected disabilities, or, if 
institutionalized, to the ward or clinical areas due to such 
disabilities, and it is reasonably certain that the 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002); 
38 C.F.R. § 3.350(i) (2006).

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In general, unless 
expressly provided otherwise, the effective date of an award 
is "fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation states that, in general, the effective date of 
award of compensation will be the date of the receipt of the 
claim, or the date entitlement arose, whichever is later.  
This general rule applies to claims for increased evaluation 
(see 38 C.F.R. § 3.400(o)(1)) with exception - where a claim 
for increased rating is received within a year from the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, the effective date 
could be the "factually ascertainable" date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  That exception applies only where 
factually ascertainable increase occurred more than a year 
before receipt of a claim for such increase.  Otherwise, the 
general rule on effective dates applies.  Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997).  
    
Here, in particular, with no affirmative claim specific to 
entitlement to housebound benefits, the key issue is when 
housebound benefits criteria were met.  Even if the veteran 
had filed such a claim before November 13, 2002, the 
governing rule requires that the later of the two dates is 
the effective date.  The Board has considered whether VA 
clinical records could be the basis for an informal 
housebound benefits application before November 13, 2002, 
consistent with 38 C.F.R. § 3.157, and as well, whether 
clinical records dated within a year before that date could 
establish housebound benefits, but it does not find any.      

As for when the housebound criteria are met, one criterion - 
a disability rated totally disabling - is met, as PTSD was 
rated 100 percent disabling effective January 5, 1995.  That 
date is the same effective date for TDIU, and which the 
veteran contends should also be the effective date for 
housebound benefits.  However, entitlement to housebound 
benefits also requires a showing of another disability or 
other disabilities independently rated at least 60 percent 
disabling.  The requisite combined rating of 60 percent, not 
taking into account the PTSD rating, was not in effect before 
November 13, 2002.    

Nonetheless, housebound benefits may be awarded if, in 
addition to a disability rated as totally disabling, 
"permanently housebound" status is shown.  The record does 
not show "permanently housebound" status before November 
13, 2002.  The grant of TDIU before then is not evidence 
sufficient to warrant a finding of permanently housebound 
status.  The latter requires evidence that the veteran is 
substantially confined to his home and its immediate premises 
as a result of service-connected disabilities, or, if 
institutionalized, to the ward or clinical areas due to such 
disabilities, and it is reasonably certain that the 
disabilities and resultant confinement will continue 
throughout his lifetime.  That is not shown merely because a 
claimant contends that the severity of service-connected 
problems keeps him from leaving the confines of his home or 
that his mobility is adversely affected, as the veteran here 
contends, or because he presently asserts that service 
connection should have been granted earlier for certain 
musculoskeletal disabilities such that housebound criteria 
would have been met earlier if such action had been taken.  

The record does not reflect that he has been 
institutionalized or hospitalized, or otherwise ordered to 
confinement due to the severity of service-connected 
disabilities in November 1995, the effective date requested, 
through November 13, 2002.  In fact, in Form 26-4555 
(application for specially adapted housing addressed below) 
dated in July 2005, he stated that he is not confined to a 
nursing home or medical care facility.  The law does not 
permit award of such benefits based on after-the-fact 
speculation that the criteria for housebound benefits, or 
even for service connection, would have been met earlier only 
if favorable rating had taken place earlier.  (Note, on this 
point, in June 2006, the RO decided that no valid claim was 
filed as to clear and unmistakable error in denying service 
connection for cervical spine disability before the September 
2004 rating decision.)       

Moreover, the veteran's own statements made before November 
13, 2002 do not support a conclusion that the veteran was in 
fact housebound, aside from the lack of clinical evidence 
supporting that allegation.  In particular, VA clinical 
evidence dated in the late 1990s indicate his reports that he 
can, and does, leave the confines of his home, even for 
recreational activities, such as to meet with family, hunt, 
and take walks.  He also submitted, along with his June 2006 
NOD to the denial of an earlier effective date, copies of a 
1995 application to obtain a state permit to shoot or hunt 
from a stationary vehicle, which indicates his own belief 
that he can leave the confines of his home, even in 1995, to 
hunt (and that he would leave home to do so, if permitted), 
and a 2000 application for a disability permit.  While both 
documents indicate that he has two leg braces or prostheses, 
they do not reflect what the specific disability is.  The use 
of braces or prostheses is not proof of housebound status 
under applicable VA regulations; it might assist mobility, 
and use itself suggests that the veteran is able to ambulate, 
albeit with assistance.  In fact, an April 2005 VA 
examination report indicates that he is able to walk as far 
as he wants, slowly, which strongly disfavors a finding of 
confinement, whether at home or health care facility.  During 
a February 2004 VA examination, he reported that he tries to 
walk as many as two miles every day.             

Therefore, the Board concludes that the criteria for 
entitlement to housebound benefits were not met before 
November 13, 2002, and thus, an earlier effective date is not 
warranted.  

VI.  Specially Adapted Housing

To establish entitlement to specially adapted housing, the 
evidence must demonstrate that the veteran has (1) a service-
connected disability that results in the loss, or permanent 
loss of use, of both lower extremities, that requires the use 
of braces, crutches, canes, or a wheelchair in order to move 
from place to place; or (2) blindness in both eyes, having 
only light perception, together with the loss, or loss of 
use, of one lower extremity; or (3) the loss, or permanent 
loss of use, of one lower extremity, together with residuals 
of an organic disease or injury that affects balance or 
ability to move forward, and requires the use of braces, 
crutches, canes, or a wheelchair in order to move from place 
to place; or (4) the loss, or permanent loss of use, of one 
lower extremity together with the loss, or permanent loss of 
use, of one upper extremity that affects balance or ability 
to move forward and requires the use of braces, crutches, 
canes, or a wheelchair in order to move from place to place.  
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809.

The evidence does not show loss of or permanent loss of use 
of a lower extremity - the loss of use of at least one lower 
extremity (a leg) is a requirement for entitlement to special 
adapted housing common to each of the above four means by 
which such entitlement may be shown.  The veteran has not had 
either leg, or even part of either leg, amputated.  Also, as 
recently as in April 2005, on VA orthopedic examination, he 
reported that he can walk as far as he wants, albeit slowly, 
and has used a cane to steady himself when his left leg is 
unstable.  The examiner noted the ability to ambulate using a 
cane.  Such evidence does not favor a conclusion that there 
is permanent loss of use of either leg.  The lack of evidence 
of, for instance, blindness in both eyes, and the fact that 
service connection is not in effect for any vision disability 
also disfavor the claim.  The preponderance of the evidence 
is against the claim without qualifying permanent 
disabilities under 38 C.F.R. § 3.809.

This Board adjudicates only the specially adapted housing 
claim, and not a claim of entitlement to special home 
adaption grant.  The veteran filed only the former, and 
accordingly, RO adjudicated only that claim.    

VII.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  
Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) 
contemplates that VA will help a claimant obtain relevant 
records, whether or not they are in federal custody, and that 
it will provide a medical examination and/or opinion if 
needed to decide the claim.  

Appeal on most of the issues decided herein was perfected 
long before enactment of the law requiring the notice above.  
In such cases, VA is not deemed to have erred in not 
providing such notice before the AOJ decision(s) on appeal; 
rather, the veteran is entitled to appropriate notice and 
process during the appeal period.  Pelegrini v. Principi, 18 
Vet. App. at 120. 

The Board concludes that, to the extent there might have been 
some notice defects, such defect was cured on appeal with 
appropriate notice during the appeal, or that material 
prejudice did not result, so as to preclude a decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question not addressed by the AOJ, the 
Board must consider whether prejudice occurred); 38 C.F.R. 
§ 20.1102 (2006) (harmless error).    

By multiple rating decisions, SOCs, and SSOCs, VA notified 
the veteran of the criteria that must be met to warrant a 
favorable decision on the claims on appeal, and why the 
benefits sought remain denied.  The required notice on the 
earlier effective date and specially adapted housing claims 
was given in August 2005 and March 2006.  Further, as 
recently as in March 2006, VA provided notice on what 
considerations govern evaluation of the degree of disability 
or assignment of effective dates, whether for service 
connection or a percentage rating, consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In that letter, the 
veteran was told about what his and VA's respective claim 
development responsibilities entail.  He was told that VA is 
responsible for obtaining any federal records, and that it 
would assist him in securing any non-federal records if he 
asks VA for such assistance, even though he ultimately is 
responsible for ensuring their submittal.  He did not ask for 
any assistance; nor did he identify any sources or custodians 
of missing evidence.      

Further, the record reflects the veteran's service medical 
records, including those associated with National Guard 
service, VA clinical records spanning the time period 
pertinent to this appeal, and, where the veteran did report 
the existence of non-VA records he wanted considered, VA 
responded appropriately and consistent with the duty to 
assist.  The veteran himself submitted numerous statements 
during the lengthy appeal process, the majority of which is 
argument, and as well, duplicate copies of clinical records.  
A review of those items does not indicate existence of 
additional items that might be pertinent and which could 
require further development assistance.  The Social Security 
Administration decision and supporting exhibits and clinical 
records are in the claims file.  The veteran has been given 
opportunity to give oral testimony.  Private clinical 
records, including some associated with the veteran's prior 
employment, are of record.  And, in March and April 2006, he 
stated that he has no additional evidence of information 
concerning his specially adapted housing and housebound 
benefits claims.  
  
In addition, it is noted that the questions posed by the 
undersigned Veterans Law Judge in September 2006 were 
specifically designed to determine whether any pertinent 
evidence might be missing to preclude a decision on the 
merits of the claims.  The Board has carefully reviewed the 
hearing transcript and there is no indication that there 
exist additional sources of missing, relevant evidence that 
requires deferment.  The veteran was represented at that 
hearing, and as well, throughout the appeal period, and the 
representative did not indicate that additional development 
is warranted.  No subsequent communication from either the 
veteran or his representative is of record to indicate that a 
decision should be deferred.            


ORDER

Eligibility for VA dental treatment is denied.

Service connection for residuals of dental trauma, including 
loss of front teeth and TMJ dysfunction, is denied.

An increased disability evaluation for mechanical low back 
pain, currently evaluated as 20 percent disabling, is denied.

New and material evidence has been submitted to reopen a 
previously denied and final claim of entitlement to service 
connection for hearing loss, right ear, and the claim is 
granted only to that extent.

Service connection for a disability manifested by muscle and 
joint pain, gastrointestinal disorder, peripheral neuropathy, 
right knee disorder, and left knee disorder is denied.

An effective date earlier than November 13, 2002, for the 
grant of special monthly compensation benefits based on 
housebound status, is denied.

Entitlement to specially adapted housing is not shown and is 
denied.


REMAND

Service Connection - Right Ear Hearing Loss

The Board notes that the veteran underwent a VA audiology 
examination in June 2003, which reportedly was not completed.  
The veteran takes issue with the examiner's report that he 
"obviously" and "intentionally" failed to respond 
appropriately, and that the examination was stopped before 
completion because his responses remained inconsistent.  The 
examiner also opined that history of normal or "flat" 
hearing loss documented in active duty and National Guard 
service "lends great suspicion to any results obtained from 
this vet[eran] and will make the determination of the 
presence of any actual hearing loss . . . very difficult."       

The Board has considered the whole record, and 
notwithstanding the above, defers adjudication of the 
reopened claim for several reasons.  First, the record is 
undisputed with respect to the veteran's service in the 
Vietnam War, and he is the recipient of, among other awards, 
the Combat Infantryman Badge, associated with such service.  

Second, he also served in the Persian Gulf War, and served in 
Southwest Asia theater of operations from January to April 
1991.  His reports of noise exposure in Vietnam is plausible 
given his Vietnam tour of duty, and he also has reported 
noise exposure to include that from generators, trucks, 
helicopters, and artillery, during his Gulf War service.  The 
veteran certainly is competent to provide such information as 
to sources of noise exposure.  

Third, while various audiology examinations in the past might 
have revealed right ear hearing within normal limits, or 
"flat" hearing loss which the last VA audiologist 
apparently determined likely is not associated with noise-
induced hearing loss, the record also reflects multiple 
sources of noise exposure, which that audiologist did not 
specifically address, even though the examination was not 
completed.  

And, perhaps more importantly, VA has granted service 
connection for left ear hearing loss, evaluated as 
noncompensable, effective May 11, 1991, and as well, for 
tinnitus, effective November 13, 2002.  Under the 
circumstances, the Board is of the opinion that an appellate 
decision on the right ear hearing loss claim should be 
deferred pending more definite clinical findings, which 
should include a complete examination, which include evidence 
specifically on etiology.  The issue of etiology is 
complicated by history of nonservice-related noise exposure 
which could have some bearing on the veteran's right ear 
hearing loss.  For instance, the veteran's civilian 
occupational history includes some quarter-century experience 
working at a sawmill, and he has engaged in recreational 
hunting and target shooting.  These considerations should be 
addressed via another VA audiology examination.  

The Board has considered the veteran's multiple statements 
that he is "a difficult person to get along with" and his 
belief that he has not been provided a fair or unbiased 
compensation and pension examination.  By reopening his claim 
and remanding the reopened claim for further evidentiary 
development, the Board is not taking any position with 
respect to what might have transpired during the June 2003 VA 
audiology examination.  Rather, in light of the particular 
circumstances of this case, the Board's intention is to give 
the veteran a fair opportunity to substantiate his right ear 
hearing loss claim.  The veteran is advised, however, that, 
notwithstanding VA's duty to assist him in developing his 
claim, which includes a duty to afford him an examination is 
appropriate, he himself also responsibility to cooperate in 
VA's effort to obtain clinical findings appropriate to his 
claim.  He also is free to supply non-VA clinical evidence on 
his hearing loss, to include an etiology opinion, to support 
his claim.  As the claim will be on remand status, he has an 
opportunity to do that if he so desires.  He also is advised 
that the failure to appear for a VA examination, if 
scheduled, could result in a denial of his claim unless good 
cause is shown.  38 C.F.R. § 3.655 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.   Ask the veteran to identify any 
sources of missing evidence, lay or 
medical, that he believes might be 
pertinent to his reopened right ear 
hearing loss claim, and which he desires 
VA to review before adjudicating the 
claim.  If he does so, assist him in 
securing the missing items consistent with 
the duty to assist.

2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.

3.  After completing the above, schedule 
the veteran for another VA audiology 
examination, but not by the individual who 
conducted the June 2003 audiology 
examination.  

The examiner should consider the veteran's 
medical history, including that of in 
service and civilian noise exposure, as 
reported by the veteran during the 
examination and as reflected in the claims 
file; conduct appropriate diagnostic 
testing as deemed warranted; and then 
determine whether the veteran has right 
ear sensorineural hearing loss consistent 
with the definition of hearing loss 
disability in 38 C.F.R. § 3.385.  Then, if 
the examiner determines that right ear 
hearing loss disability is shown, he or 
she should opine whether it is at least as 
likely as not (by a probability of 50 
percent), more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
lower than 50 percent) that the disability 
is etiologically related to military 
service, to include noise exposure in 
service.  

The examiner is asked to specify that the 
veteran's medical history, as documented 
in the claims file, was reviewed in 
rendering any etiology opinion.

The examiner is asked to support any 
etiology opinion with an explanation of 
the rationale and bases for that opinion, 
citing relevant history or clinical 
findings.  If an etiology opinion cannot 
be given without resorting to speculation 
or conjecture (that is, to a reasonable 
degree of medical certainty), then the 
examiner should explicitly state so and 
explain why.    

4.  After completing the above, 
readjudicate the reopened right ear 
hearing loss claim based on a review of 
the entire record.  If the benefit sought 
remains denied, then issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative an 
opportunity to respond.  Then, if in 
order, return the matter to the Board.

The veteran is advised that the failure to appear for a VA 
examination, if scheduled, could result in a denial of his 
claim unless good cause is shown.  38 C.F.R. § 3.655 (2006).  
He has the right to submit additional evidence and argument 
on the matter(s) remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


